DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
         Claim 1 recites “an output voltage regulator coupled to the control circuitry for receiving the adjustment control signal, and configured to induce the output voltage (VOUT)  based on the adjustment control signal.” The underlined limitations do not have support in the specification. Applicant’s specification does not disclose the regulator receives the adjustment control signal instead, it receives the VFB signal [see Applicant’s specification ¶0079-¶0085 and figures 8-9]. 
        Claim 5 recites “the resistor network operable to adjust the output voltage (Vout)”. 
           The underlined limitation does not have a support in the specification. Applicant’s specification describes the regulator output circuit adjusts the output voltage not the resistor network as recited in the claim [see Applicant’s specification ¶0079-¶0085 and figures 8-9]. 
an output voltage regulator of the wirelessly chargeable energy storage apparatus, the adjustment control signal; and inducing , by the output voltage regulator, the output voltage (Vout) of the wirelessly chargeable energy storage apparatus based on the adjustment control signal”. The underlined limitations do not have a support in the specification.  The regulator is controlling or adjusting the output based on the VFB input signal not by the adjustment voltage (VADJ). The VADJ signal is modified by the resistor network and become VFB [see Applicant’s specification ¶0079-¶0085 and figures 8-9]. 
       Claim 15 recites, “ inducing, by the control circuitry, a power supply feedback voltage (VFB)”. The underlined limitation does not have a support in the specification. Applicant’s specification does not specify the controller inducing feedback voltage. The controller generates adjustment voltage (VADJ). It appears the resistor network provides feedback to the regulator control circuit [see Applicant’s specification ¶0079-¶0085 and figures 8-9].
Response to Arguments
3     Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859